MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                                FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                Apr 04 2019, 7:15 am

court except for the purpose of establishing                                    CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Mark Small                                                Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana
                                                          Chandra K. Hein
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Vaylan Keishaughn Glazebrook,                             April 4, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-1269
        v.                                                Appeal from the Monroe Circuit
                                                          Court
State of Indiana,                                         The Honorable Marc R. Kellams,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          53C02-1411-F1-1066



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1269 | April 4, 2019                     Page 1 of 15
[1]   Vaylan Glazebrook appeals his convictions for Level 1 Felony Attempted

      Murder;1 seven counts of Level 1 Felony Rape;2 Level 2 Felony Burglary;3 two

      counts of Level 3 Felony Armed Robbery;4 two counts of Level 3 Felony

      Criminal Confinement;5 and Level 6 Felony Resisting Law Enforcement.6 He

      raises the following arguments: (1) his right to a speedy trial under Criminal

      Rule 4 was violated; (2) the trial court overstepped its authority during plea

      negotiations; (3) the evidence is insufficient to support the attempted murder

      conviction; and (4) the sentence is inappropriate in light of the nature of the

      offenses and his character. Finding no error and sufficient evidence and that

      the sentence is not inappropriate, we affirm.


                                                     Facts
[2]   In November 2014, S.E., A.R., and K.H. were roommates and students at

      Indiana University in Bloomington. They shared an apartment and each

      woman had her own bedroom.


[3]   In the early morning hours of November 9, 2014, a noise woke up S.E. and

      A.R. S.E. turned over in bed “and saw a man standing in [her] door with a gun




      1
          Ind. Code §§ 35-42-1-1, 35-41-5-1.
      2
          I.C. § 35-42-4-1.
      3
          Ind. Code § 35-43-2-1.
      4
          I.C. § 35-42-5-1.
      5
          I.C. § 35-42-3-3.
      6
          Ind. Code § 35-44.1-3-1.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1269 | April 4, 2019   Page 2 of 15
      pointed at [her].” Tr. Vol. III p. 80. There was a different man in A.R.’s room.

      The man in S.E.’s room was later identified as Glazebrook; the man in A.R.’s

      room was later identified as Michael Deweese.


[4]   Glazebrook rummaged through S.E.’s things, taking her cell phone and money

      from her nightstand. In A.R.’s room, Deweese made A.R. get on the floor and

      forced her to perform fellatio on him. Deweese then brought A.R. into S.E.’s

      bedroom. Deweese grabbed S.E. by the ankles, pulled her to the edge of the

      bed, pulled down her pants, and raped her. Deweese then forced S.E. to

      perform fellatio on him twice. Next, he inserted his penis in her anus and then

      forced her to perform fellatio again. Deweese pointed a gun at S.E. throughout

      the encounter.


[5]   Glazebrook taunted A.R., telling her that he was going to do the same thing to

      her. He dragged her off the bed, ripped her pants off, inserted his fingers into

      A.R.’s vagina in a rough manner, inserted his penis in her vagina, and forced

      her to perform fellatio on him. Glazebrook tried, but was unable, to insert his

      penis into A.R.’s anus; he made her spit on his penis until he was able to insert

      it. Glazebrook pointed a gun at A.R. throughout the encounter.


[6]   Sometime during these events, and unknown to S.E. and A.R., their third

      roommate, K.H., had called the police. Bloomington City Police Officer Bill

      Abram responded. After arriving, Officer Abram observed that the door to the

      apartment was damaged and open. When Officer Abram looked inside, he saw

      Deweese in the hallway, pulling up his pants. Officer Abram moved to a corner


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1269 | April 4, 2019   Page 3 of 15
      of the building, called for backup, and saw Glazebrook and Deweese flee out of

      a side window.


[7]   As Glazebrook and Deweese fled, Glazebrook turned around, aimed, and fired

      at Officer Abram. One bullet hit Officer Abram between his left arm and vest. 7

      Officer Abram fired twice, striking Glazebrook and Deweese. Although the

      two men continued to flee, they were eventually apprehended and transported

      to the hospital for treatment.


[8]   On November 12, 2014, the State charged Glazebrook with Level 1 felony

      attempted murder, seven counts of Level 1 felony rape, Level 2 felony burglary,

      two counts of Level 3 felony armed robbery, three counts of Level 3 felony

      criminal confinement,8 and Level 6 felony resisting law enforcement. At

      Glazebrook’s November 12, 2014, initial hearing, the trial court appointed a

      public defender to represent him. Over the next several years, multiple

      continuances were sought and granted; all were either filed by Glazebrook’s

      attorney or joint requests with the State. Specifically, continuances were asked

      for and granted on March 31, July 23, October 5, November 3, and November

      30, 2015; and March 31, April 28, June 23, and October 18, 2016.




      7
        Officer Abram was not injured, and it is not clear whether the bullet grazed his vest or missed him
      altogether. He described feeling “a pressure or a tightness that moved” underneath his armpit and believing
      that he had been hit, but apparently after other officers checked, it was determined that he had not sustained
      any injuries. Tr. Vol. III p. 151.
      8
          The State later dismissed one of the criminal confinement charges.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1269 | April 4, 2019                      Page 4 of 15
[9]    At a September 12, 2017, pretrial hearing, Glazebrook’s attorney again

       requested a continuance. Glazebrook agreed to the continuance and accepted a

       beginning trial date of February 12, 2018. On November 6, 2017, Glazebrook

       wrote a pro se letter to the trial court requesting relief under Indiana Criminal

       Rule 4; the trial court later struck the motion because Glazebrook was

       represented by counsel. At some point before the jury trial, plea negotiations

       took place, but were ultimately not fruitful.


[10]   Glazebrook’s jury trial took place from February 12 through February 16, 2018.

       The jury found Glazebrook guilty as charged.9 The jury then deliberated on the

       enhancement of criminal confinement based on Glazebrook’s use of a firearm;

       it found that the State had established the facts necessary for enhancement.


[11]   On April 16, 2018, the trial court sentenced Glazebrook as follows:


           • 30 years for attempted murder.
           • 30 years for each of the seven rape convictions, to be served concurrently
             to one another but consecutively to the attempted murder sentence.
           • 22.5 years for burglary, to be served consecutively.
           • 16 years on each of the two armed robbery convictions, to be served
             concurrently to each other but consecutively to the other sentences.
           • 12 years for the two criminal confinement convictions; one of those
             convictions was further enhanced for the firearm use. The 12-year




       9
         Initially, the jury found Glazebrook guilty of both attempted murder and the lesser-included offense of
       criminal recklessness. The trial court explained to the jury that it could either find Glazebrook not guilty,
       guilty of attempted murder, or guilty of criminal recklessness. Without objection, the trial court advised the
       jury to retire again and return with a verdict on either attempted murder or criminal recklessness, but not
       both. The jury did not have any questions. After re-deliberating, the jury found Glazebrook guilty of
       attempted murder.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1269 | April 4, 2019                      Page 5 of 15
              portions of the sentences are to be served concurrently with the robbery
              conviction but consecutively to the attempted murder, rape, and burglary
              sentences; the 15-year enhancement is to be served consecutively.
            • 2 years for resisting law enforcement, to be served concurrently with the
              attempted murder conviction.

       The aggregate sentence imposed by the trial court, therefore, is over 100 years10

       executed in the Department of Correction. Glazebrook now appeals.


                                       Discussion and Decision
                                                I. Speedy Trial
[12]   Glazebrook first argues that we should reverse because his right to a speedy trial

       was violated. Indiana Criminal Rule 4(C) provides that a defendant may not be

       held to answer a criminal charge for more than one year unless the delay is

       caused by the defendant, an emergency, or court congestion. Curtis v. State, 948
N.E.2d 1143, 1148 (Ind. 2011). We will reverse a trial court’s ruling on a

       Criminal Rule 4(C) motion to dismiss only if the trial court’s decision is clearly




       10
          There is disagreement between the parties as to the aggregate length of the sentence. Glazebrook states
       that it is 139.5 years and the State maintains that it is 125.5 years. Our math yields yet a third total aggregate
       amount of 113.5 years (30 years for attempted murder + 30 years for rape + 22.5 years for burglary + 16
       years for armed robbery + 15 years for the criminal confinement enhancement). The State includes in its
       total the 12-year criminal confinement sentence. The trial court’s order is somewhat unclear, as this sentence
       is ordered to be served concurrently with the armed robbery sentence, in which case it would be subsumed
       into the 16-year term, but also to be served consecutively to the other sentences, in which case it would be
       added on. We need not resolve this issue today, however, as it will be sufficient for the purpose of
       determining the appropriateness of the sentence to know that the aggregate term is well over 100 years
       imprisonment.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1269 | April 4, 2019                        Page 6 of 15
       against the logic and effect of the facts and circumstances before it. Bowman v.

       State, 884 N.E.2d 917, 919 (Ind. Ct. App. 2008).


[13]   Here, Glazebrook agreed to the trial date of February 12, 2018. Therefore, he

       has waived this argument. E.g., Vermillion v. State, 719 N.E.2d 1201, 1204 (Ind.

       1999) (if a trial date is set outside the one-year period and defendant does not

       object, he waives his right to invoke Criminal Rule 4(C)).11


[14]   Waiver notwithstanding, Glazebrook asked for all continuances before the trial,

       either asking for them personally or in joint agreement with the State. See State

       v. Larkin, 100 N.E.3d 700, 704 (Ind. 2018) (holding that a defendant extends the

       one-year period by seeking or acquiescing in delay resulting in a later trial date).

       Here, there was a total of 1,188 days between the date on which Glazebrook

       was charged and the date on which his trial began. Glazebrook requested 14

       continuances that totaled 992 days, meaning that only 196 days of the one-year

       period have expired.12 Therefore, no speedy trial violation occurred and

       Glazebrook is not entitled to relief on this issue.


                                            II. Plea Negotiations
[15]   Next, Glazebrook argues that the trial court impermissibly stepped into plea

       negotiations and effectively prevented a plea agreement from being reached.



       11
          At some point after agreeing to the trial date, Glazebrook filed a pro se motion for discharge under
       Criminal Rule 4(C). This filing had no effect because “[a] defendant speaks through his attorney . . . .” Epps
       v. State, 244 Ind. 515, 524, 192 N.E.2d 459, 464 (1963).
       12
            There is no indication in the record that the requested continuances were unnecessary or excessive.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1269 | April 4, 2019                       Page 7 of 15
       Because Glazebrook did not object below, he must establish fundamental error

       to succeed on this issue. Fundamental error is an extremely narrow exception

       that applies only when the error amounts to a blatant violation of basic

       principles, the harm or potential for harm is substantial, and the resulting error

       denies the defendant fundamental due process. Mathews v. State, 849 N.E.2d
578, 587 (Ind. 2006).


[16]   Here, during the final pretrial hearing before trial, the following discussion took

       place:


                Court:          My, my final question then is is there still an offer
                                on the table?


                State:          And I know, this is something that [another
                                attorney for the State] and I haven’t talked about. I,
                                I guess -


                Court:          —okay—


                State:          —we just assumed that, um, at this point Mister
                                Glazebrook wasn’t willing to take—


                Court:          —I want a deadline. I don’t want to be talking
                                about it Monday morning.


                State:          I didn’t even, maybe you can tell us right now if
                                there’s any.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1269 | April 4, 2019    Page 8 of 15
        Co-counsel for Glazebrook:                 I think it’s highly unlikely, um,
                                                   but get us, I guess, your, your
                                                   offer by Thursday?


        State:           I mean, it wouldn’t differ, but, I mean, from what
                         it’s already been, but it’s just a matter of whether
                         you—


        Co-Counsel for Glazebrook:                 —to where sixty—


        State:           Five, I think.


        Court:           Seventy.


        Co-Counsel for Glazebrook:                 Seventy.


        State:           I, I think sixty-five was—


                                                 ***


        Court:           Is that where we were to begin with and you
                         withdrew it?


                                                 ***


        State:           —I think we were at seventy—


        Counsel for Glazebrook: —it’s kind of gone both ways, yeah.


        State:           Yeah. I think we were last at sixty-five, but if the
                         Court’s saying that it wouldn’t take less than
                         seventy—

Court of Appeals of Indiana | Memorandum Decision 18A-CR-1269 | April 4, 2019          Page 9 of 15
               Court:           —well, of course I’d have to consider it on its merits
                                entirely.


       Tr. Vol. I p. 83-84. Glazebrook argues that in this discussion, the trial court

       communicated to the parties that it would not accept anything less than a

       seventy-year sentence and that this allegedly improper statement effectively

       prevented a plea agreement from being reached.


[17]   Initially, we note that it is not at all clear that the trial court was, in fact, stating

       that it would not accept anything less than seventy years. It appears that the

       attorneys and the trial court were instead trying, collectively, to remember the

       point at which the plea negotiations had previously broken down, with some

       confusion and disagreement as to whether the State had offered sixty-five or

       seventy years in its prior offer.


[18]   But even if we accept for argument’s sake that Glazebrook’s interpretation of

       the transcript is correct, a trial court “may offer guidance as to what sentence it

       might find marginally acceptable.” Ellis v. State, 744 N.E.2d 425, 430 (Ind.

       2001). As the trial court was permitted to offer guidance and also plainly and

       clearly stated that it would consider any plea agreement reached by the parties,

       it is apparent that the process was fair and reasonable. In sum, we find no

       error, fundamental or otherwise.


                                             III. Sufficiency
[19]   Next, Glazebrook argues that the evidence is insufficient to support his

       attempted murder conviction. When reviewing the sufficiency of the evidence

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1269 | April 4, 2019   Page 10 of 15
       to support a conviction, we must consider only the probative evidence and

       reasonable inferences supporting the conviction and will neither assess witness

       credibility nor reweigh the evidence. Drane v. State, 867 N.E.2d 144, 146 (Ind.

       2007). We will affirm unless no reasonable factfinder could find the elements of

       the crime proved beyond a reasonable doubt. Id.


[20]   To convict Glazebrook of Level 1 felony attempted murder, the State was

       required to prove beyond a reasonable doubt that he engaged in conduct that

       constituted a substantial step toward intentionally killing Officer Abram. I.C.

       §§ 35-42-1-1, 35-41-5-1.


[21]   Glazebrook’s arguments on sufficiency are not entirely clear, but we infer that

       he maintains that he acted recklessly, rather than intentionally, and that the

       evidence does not prove beyond a reasonable doubt that he was the person who

       shot the officer.


[22]   The record reveals that Glazebrook was fleeing from Officer Abram.

       Glazebrook reached over his shoulder, aimed, and fired his handgun directly at

       the officer, hitting Officer Abram between the left side of his chest and his vest.

       Intent to kill may be inferred “from the deliberate use of a deadly weapon in a

       manner likely to cause death or serious injury.” Henley v. State, 881 N.E.2d 639,




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1269 | April 4, 2019   Page 11 of 15
       652 (Ind. 2008). A reasonable factfinder could conclude from this series of

       events that Glazebrook intended to kill Officer Abram.13


[23]   As to Glazebrook’s identity, Officer Abram unequivocally identified

       Glazebrook as the shooter. He described what Glazebrook was wearing and

       Glazebrook’s physical features. Tr. Vol. III p. 151-52. The jury also viewed

       Officer Abram’s body camera video. Id. at 158-59. This evidence is sufficient

       to establish that Glazebrook was the person who shot at Officer Abram. In

       sum, the evidence is sufficient to support Glazebrook’s conviction for attempted

       murder.


                                                 IV. Sentence
[24]   Finally, Glazebrook argues that the sentence is inappropriate in light of the

       nature of the offenses and his character. Indiana Appellate Rule 7(B) provides

       that this Court may revise a sentence if it is inappropriate in light of the nature

       of the offense and the character of the offender. We must “conduct [this]

       review with substantial deference and give ‘due consideration’ to the trial

       court’s decision—since the ‘principal role of [our] review is to attempt to leaven

       the outliers,’ and not to achieve a perceived ‘correct’ sentence . . . .” Knapp v.




       13
          To the extent that Glazebrook argues that the initial jury verdict, which found him guilty of both attempted
       murder and the lesser-included offense of criminal recklessness, muddies the waters regarding intent, we
       cannot agree. The trial court explained the rules to the jury and sent it back to re-deliberate. The jury then
       returned its verdict of guilty of attempted murder. The jurors did not have any questions; therefore, we infer
       that they were simply mistaken in the first verdict and corrected the error in the second. This does not affect
       our analysis of the evidence regarding Glazebrook’s intent.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1269 | April 4, 2019                    Page 12 of 15
       State, 9 N.E.3d 1274, 1292 (Ind. 2014) (quoting Chambers v. State, 989 N.E.2d
1257, 1259 (Ind. 2013)) (internal citations omitted).


[25]   Glazebrook faced the following possible sentences for his convictions:


           • For the Level 1 felony attempted murder conviction and the seven Level
             1 felony rape convictions, Glazebrook faced a sentence of twenty to fifty
             years, with an advisory term of thirty years. Ind. Code § 35-50-2-4. The
             trial court imposed thirty-year terms on each of the eight Level 1 felony
             convictions, with two to run consecutively and the remainder to run
             concurrently.

           • For the Level 2 felony burglary conviction, Glazebrook faced a sentence
             of ten to thirty years, with an advisory term of seventeen and one-half
             years. I.C. § 35-50-2-4.5. He received a 22.5-year sentence for this
             conviction.

           • For the two Level 3 felony armed robbery convictions, Glazebrook faced
             a term of six to twenty years, with an advisory term of ten years. I.C. §
             35-50-2-5. The trial court imposed a sixteen-year term.

           • For the two Level 3 felony criminal confinement convictions,
             Glazebrook faced the same possible sentence as that for armed robbery.
             The trial court imposed two twelve-year terms, with one of those terms
             being enhanced by fifteen years based on his use of a firearm.

           • For the Level 6 felony resisting arrest conviction, Glazebrook faced a
             term of six months to three years, with an advisory term of one and one-
             half years. I.C. § 35-50-2-7. The trial court imposed a two-year term.

       The aggregate sentence imposed by the trial court totals well over 100 years

       imprisonment. As noted by Glazebrook, even for this relatively young

       nineteen-year-old man, this may very well amount to a sentence of life in

       prison.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1269 | April 4, 2019   Page 13 of 15
[26]   The nature of these offenses is truly heinous. Glazebrook and Deweese broke

       into an apartment in the middle of the night, awakening the residents from

       sleep and sending them into a nightmare. It may be that the initial purpose of

       the break-in was theft, but the encounter quickly turned far darker. The two

       men brutally raped and violated the two young women at gunpoint. Then,

       when police arrived at the scene, Glazebrook shot Officer Abram, and only by

       virtue of luck and a bullet proof vest did the officer survive unscathed. It is not

       difficult to assume that these two young women are traumatized by these events

       and will continue to feel the ramifications for years to come, if not for the rest of

       their lives.


[27]   Glazebrook notes that he is a young man with an unremarkable juvenile

       history, which is true. We note, however, that he was on probation for

       possession of marijuana at the time he committed these crimes. And while

       incarcerated, Glazebrook has consistently broken the rules, rarely going more

       than six months without being written up. He is considered to be a very high

       risk to reoffend.


[28]   Furthermore, these crimes are not merely the result of questionable youthful

       decisionmaking. Even at the young age of nineteen, Glazebrook had the desire

       and wherewithal to burglarize a home in the middle of the night—when it had

       to have been assumed that the residents would be at home—and then

       repeatedly and brutally rape and violate the young women inside, for no reason

       whatsoever.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1269 | April 4, 2019   Page 14 of 15
[29]   The trial court carefully considered each offense separately and arrived at totals

       that are fair and reasonable. We do not find the sentence imposed by the trial

       court to be inappropriate in light of the nature of the offenses or Glazebrook’s

       character.


[30]   The judgment of the trial court is affirmed.


       Robb, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1269 | April 4, 2019   Page 15 of 15